DETAILED ACTION
Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Assaf et al (US 2008/0004660 A1, hereinafter “Assaf”).
Regarding claim 1, Assaf discloses a hippocampal prosthesis for bypassing a damaged portion of a subject's hippocampus and restoring the subject's ability to form long-term memories (pars 0050, 0067, 0078), comprising: a first set of hippocampal electrodes configured to receive an input signal from at least one of the subject's hippocampus or surrounding cortical region (pars 0071, 0075, 0078; implantable elements/sensor which record theta activity in a first region 210a); a processing device (par 0074, 0076) having: a memory (par 0074), and one or more processors operatively coupled to the memory (par 0074) and to the first set of hippocampal electrodes and configured to generate an output signal based on the input signal received from the first set of hippocampal electrodes (par 0074, 0076, 0078; where the processor outputs an electrical signal to which induces theta activity in region 210a); and a second set of hippocampal electrodes operatively coupled to the one or more processors and configured to receive and transmit the output signal to the subject's hippocampus (par 0074, 0076, 0078; where the processor outputs an electrical signal to implantable element 208 which induces theta activity in region 210a).
Regarding claim 6, Assaf discloses a method for bypassing a damaged portion of a subject's hippocampus and restoring the subject's ability to form long-term memories (pars 0050, 0067, 0078), comprising: receiving, by one or more processors (par 0074, 0076), an input signal from a first set of hippocampal electrodes implanted in at least one of the subject's hippocampus or surrounding cortical region (pars 0071, 0075, 0078; implantable elements/sensor which record theta activity in a first region 210a); generating, by the one or more processors, an output signal based on the input signal received from the first set of hippocampal electrodes (par 0074, 0076, 0078; where the processor outputs an electrical signal to which induces theta activity in region 210a); and outputting, by the one or more processors, the output signal to a second set of hippocampal electrodes in electrical communication with the subject's hippocampus (par 0074, 0076, 0078; where the processor outputs an electrical signal to implantable element 208 which induces theta activity in region 210a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Assaf in view of non-patent literature Berger, Theodore W., et al. "A cortical neural prosthesis for restoring and enhancing memory." Journal of neural engineering 8.4 (2011): 046017 (hereinafter “Berger”).
Regarding claims 2 and 7, Assaf discloses the claimed invention regarding claims 1 and 6 (see rejection above).  Assaf, however, is silent that the output signal is based on a multiple-input multiple-output of spike train formation.  Berger is analogous art in regard to systems and methods for a neural prosthesis to replace circuitry in the brain that no longer functions appropriately (abstract).   Berger discloses it was known in the neurostimulation arts to provide electrical neurostimulation applying a MIMO model to define stimulation patterns intended to enhance memory (abstract, pages 6-7 section 3.2; pages 7-8 sections 3.4 and 4).  Applied to the invention of Assaf, the features of Berger provide means for formulating output signal is based on a multiple-input multiple-output (MIMO) model of spike train transformation as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Berger in the invention of Assaf, since such a modification would provide the predictable results of a neural prosthesis capable of real-time diagnosis and manipulation of the encoding process to restore and enhance cognitive processes with improved performance.
Allowable Subject Matter
Claims 3, 4, 5, 8, 9, 10, 21, 22, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799